UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-4587


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONWAZEE BOSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:10-cr-00907-HFF-4)


Submitted:   December 15, 2011            Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley Bennett, SALVINI     & BENNETT, LLC, Greenville, South
Carolina, for Appellant.     Maxwell B. Cauthen, III, Assistant
United   States Attorney,     Greenville, South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Monwazee Boston pled guilty to conspiracy to possess

with    intent        to    distribute     a    controlled         substance,       21   U.S.C.

§§ 841(a)(1), 846 (2006), and carrying a firearm in relation to

a    drug    trafficking           crime   or    crime      of     violence,        18   U.S.C.

§ 924(c)(1)(A) (2006).               The district court sentenced Boston to a

total of 120 months’ imprisonment, consisting of 60 months on

the conspiracy charge and a mandatory consecutive 60 months on

the     firearm         charge.        Boston’s       counsel       filed      a    brief       in

accordance        with      Anders    v.     California,         386   U.S.     738      (1967),

stating that, in counsel’s view, there are no meritorious issues

for appeal, but challenging the factual finding that Boston was

a member of a gang, and questioning whether Boston’s sentence

was reasonable.             Boston was informed of his right to file a pro

se    supplemental          brief,     but     has    not    done      so.         Finding      no

reversible error, we affirm.

                 Boston challenges the district court’s denial of his

objection        to   the    presentence        report’s      finding        that   he    was    a

member      of    the      Hidden    Valley     Kings      gang.       At    the    sentencing

hearing, the court heard testimony on this issue and determined

that it was more likely than not that Boston was a member of the

gang.       After reviewing the evidence presented, we find no clear

error in this determination and therefore affirm the district

court’s      decision         to    overrule        that    objection.             See   United

                                                2
States v. Pauley, 289 F.3d 254, 258 (4th Cir. 2002) (providing

standard).

             We have reviewed Boston’s sentence and find that it

was    properly     calculated         and    that     the    sentence    imposed      was

reasonable.        See Gall v. United States, 552 U.S. 38, 51 (2007);

see United States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).

The district court properly calculated the advisory Guidelines

range,     appropriately         treated       the     Sentencing       Guidelines      as

advisory,    considered      the       applicable      Guidelines       range    and   the

arguments     of    counsel,      and        weighed    the    relevant     18    U.S.C.

§ 3553(a) (2006) factors.               We conclude that the district court

did not abuse its discretion in imposing the chosen sentence,

which was at the bottom of the advisory Guidelines range.                              See

Gall, 552 U.S. at 41; United States v. Allen, 491 F.3d 178, 193

(4th      Cir.      2007)        (applying           appellate      presumption         of

reasonableness to within-Guidelines sentence).

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      This    court   requires         that     counsel   inform    Boston,      in

writing,    of     the   right    to    petition       the    Supreme    Court   of    the

United States for further review.                      If Boston requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                        Counsel’s motion must

                                              3
state that a copy thereof was served on Boston.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4